Case 1:18-cv-24920-FAM Document 38 Entered on FLSD Docket 10/06/2020 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division


                               Case Number: 18-24920-CIV-MORENO


   SHEMEKKA PATRICE ADAMS,

                  Plaintiff,
   vs.

   ANDREW SAUL, Acting Commissioner of
   Social Security,

               Defendant.
  _________________________________________/

            ORDER ADOPTING MAGISTRATE JUDGE LOUIS’S REPORT AND
                            RECOMMENDATION

         THE MATTER was referred to the Honorable Lauren F. Louis, United States Magistrate

  Judge, for a Report and Recommendation on Plaintiff's Motion for Attorney's Fees, filed on March

  13, 2020. The Magistrate Judge filed a Report and Recommendation (D.E. 37) on September 18,

  2020. The Court has reviewed the entire file and record. The Court has made a de novo review

  of the issues. The Court notes that no objections have been filed and the time for doing so has now

  passed. Being otherwise fully advised in the premises, it is

         ADJUDGED that United States Magistrate Judge Lauren F. Louis’s Report and

  Recommendation is AFFIRMED and ADOPTED. Accordingly, it is

         ADJUDGED that Plaintiff's Motion for Attorney's Fees is GRANTED in part. The Court

  awards Plaintiff $6,885.48 in attorney’s fees to be paid from the Social Security Administration

  appropriations, subject to review as to whether Plaintiff owes a debt to the United States. For which
Case 1:18-cv-24920-FAM Document 38 Entered on FLSD Docket 10/06/2020 Page 2 of 2




  sum let execution issue.

         DONE AND ORDERED in Chambers at Miami, Florida, this 6th of October 2020.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lauren F. Louis

  Counsel of Record




                                                   2
